Name: 2005/837/EC,Euratom: Council Decision of 21 November 2005 appointing a member of the Economic and Social Committee
 Type: Decision
 Subject Matter: EU institutions and European civil service;  personnel management and staff remuneration
 Date Published: 2005-11-29

 29.11.2005 EN Official Journal of the European Union L 312/58 COUNCIL DECISION of 21 November 2005 appointing a member of the Economic and Social Committee (2005/837/EC, Euratom) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 259 thereof, Having regard to the Treaty establishing the European Atomic Energy Community, and in particular Article 167 thereof, Having regard to the Council Decision 2002/758/EC, Euratom of 17 September 2002 appointing the members of the Economic and Social Committee for the period from 21 September 2002 to 20 September 2006 (1), Whereas a member's seat on the above Committee has fallen vacant following the resignation of Ms Sheila RITCHIE, Having regard to the nomination submitted by the United Kingdom Government, Having obtained the opinion of the European Commission, HAS DECIDED AS FOLLOWS: Article 1 Mr Kenneth FRASER is hereby appointed a member of the Economic and Social Committee in place of Ms Sheila RITCHIE for the remainder of her term of office, namely until 20 September 2006. Article 2 This Decision shall be published in the Official Journal of the European Union. It shall take effect on the date of its adoption. Done at Brussels, 21 November 2005. For the Council The President J. STRAW (1) OJ L 253, 21.9.2002, p. 9.